Dismissed and Memorandum Opinion filed January 27, 2005








Dismissed and Memorandum Opinion filed January 27,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01026-CV
____________
 
TERRY
SOZANSKI, Appellant
 
V.
 
DEBRA J.
CATLETT, BONNIE J. BRAUN TRUSTEE, AND BONNIE BRAUN, Appellees
 

 
On Appeal from the 157th District
Court
Harris County,
Texas
Trial Court Cause No. 02-02917
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed August 31,
2004.  The notice of appeal was filed on
October 14, 2004.  To date, the filing
fee of $125.00 has not been paid.  No
proper affidavit of indigence was filed with or before the notice of
appeal.  See Tex. R. App. P. 20.1.  Therefore, on November 18, 2004, the Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of November 18, 2004.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed January 27, 2005.
Panel consists of Justices Yates,
Edelman, and Guzman.